Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 3, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  139629                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ALICIA FLEMING, Minor, by her Conservator,                                                          Alton Thomas Davis,
  LORA MOORE,                                                                                                            Justices
            Plaintiff-Appellant,
  v                                                                 SC: 139629
                                                                    COA: 283816
                                                                    Oakland CC: 2006-072140-NH
  SUSAN RICE,                                                                    2005-069020-NH
            Defendant,
  and
  BOTSFORD GENERAL HOSPITAL, VANCE D.
  POWELL, JR., D.O., JAMES D. SPENCER, D.O.,
  and RICHARD HERMAN, D.O.,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 2, 2009
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 3, 2010                    _________________________________________
           p1027                                                               Clerk